Citation Nr: 0418818	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-08 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Type 2 diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel








INTRODUCTION

The veteran had honorable active service in the Navy from 
August 1963 to March 1985.  

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied entitlement to service 
connection for diabetes mellitus.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.

The veteran disagreed with an initial rating for prostatitis.  
In June 2002, the RO granted a higher initial rating for 
prostatitis and issued a statement of the case (SOC) on the 
issue.  The veteran did not submit a VA Form 9.  Thus, the 
appeal for a higher initial rating for prostatitis is not 
before the Board for appellate consideration.  


REMAND

The veteran maintains that he went ashore at Cam Ranh Bay at 
least twice to load ammo.  In his July 2002 substantive 
appeal, he reiterated that claim.  He states that while 
serving aboard the USS FURSE he was assigned as a topside 
investigator.  When the USS FURSE was anchored at Cam Ranh 
Bay, as a member of the ammo reload party, he his duties 
required him to go on shore.  He had numerous exposures to 
Agent Orange.

In response too a request by the RO, the National Archives 
and Records Administration furnished copies of a sampling of 
the deck log entries of the USS FURSE, between May and 
October 1968.  The furnished records show that the destroyer 
was anchored near Phan Thiet, Vietnam on August 30, 1968.  
These document do not verify that the USS FURSE was anchored 
at Cam Ranh Bay.  Accordingly, the Board is of the opinion 
that additional development is warranted.

Accordingly, the case is Remanded for the following actions:

1.  The RO is requested to contact the 
veteran and ask him to furnish the 
month(s) and the USS FURSE was anchored 
at Cam Ranh Bay when he went ashore.  He 
should again be informed that he may 
submit lay statements from individuals 
who were contemporaries to the events and 
were aware that the veteran did go ashore 
to Vietnam.

2.  Thereafter, the RO should again 
request the National Archives and Records 
Administration to furnish copies of any 
deck logs entries or any other sources 
which verify that the USS FURSE was 
anchored at Cam Ranh Bay between May and 
October 1968 or the specific month(s) as 
furnished by the veteran.  The National 
Archives and Records Administration 
should be informed that a complete search 
is required.  If the records do not show 
that the USS FURSE was anchored at Cam 
Ranh Bay between May and October 1968 a 
statement to that effect should be 
forwarded to the RO. 

3.  Thereafter, the RO is requested to 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




